Citation Nr: 1747338	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-08 756A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for glaucoma and cataracts of the left eye.

2. Entitlement to service connection for glaucoma and cataracts of the right eye.

3. Entitlement to service connection for an enlarged prostate.

4. Entitlement to service connection for a gall bladder disability.

5. Entitlement to service connection for diabetes.

6. Entitlement to service connection for hyperthyroidism.

7. Entitlement to service connection for cardiovascular disease.

8. Entitlement to service connection for atrial fibrillation.

REPRESENTATION

Appellant represented by:	Heidi Kennan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1960 to October 1962. These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2012 rating decisions by the Cleveland, Ohio and St. Louis, Missouri Department of Veterans Affairs (VA) Regional Offices (RO). In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.  The record is now in the jurisdiction of the Chicago, Illinois RO.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

VA has been advised that the Veteran died in July 2017, prior to the issuance of the Board's August 15, 2017 decision in this case (rendering the matters moot).  Accordingly, the August 15, 2017 Board decision addressing the issues of service connection for glaucoma and cataracts of the left eye; glaucoma and cataracts of the right eye; an enlarged prostate; a gall bladder disability; diabetes; hyperthyroidism; cardiovascular disease; and atrial fibrillation is vacated.


Dismissal

FINDING OF FACT

The Board received notice that the appellant died prior to the Board's August 2017 decision in these matters.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


	                        ____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


